Notice of Allowability
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applicants amended the claims. The amended claims require at least:
Claim 1:
An apparatus comprising: 
a printhead to deliver a printing liquid from firing chambers through a plurality of bores arranged along a surface of the printhead; and 
a cleaning system including a plurality of nozzles and a pressuring device to pressurize a cleaning fluid to be sprayed out of the plurality of nozzles to clean the surface of the printhead, 

wherein the cleaning system further includes: 
a drop generator to generate droplets of the pressurized cleaning fluid and fire the droplets toward the printhead; 
a charge electrode to apply a charge to the droplets; a deflection plate to apply a voltage onto the charged droplets while the charged droplets are in flight toward the printhead; and 
a controller of the deflection plate to adjust the voltage applied by the deflection plate to vary trajectories of the charged droplets to direct the charged droplets away from the plurality of bores of the printhead.
Claim 16:
An apparatus comprising: 
a printhead to deliver a printing liquid from firing chambers through a plurality of bores arranged along a surface of the printhead; and 
a cleaning system comprising: 
a plurality of pivotable nozzles, 
a pressuring device to pressurize a cleaning fluid to be sprayed out of the plurality of pivotable nozzles when the printhead is in a cleaning position, 

a charge electrode to apply a charge to the droplets, 
a deflection plate to apply a voltage onto the charged droplets while the charged droplets are in flight toward the printhead, and 
a controller of the deflection plate to adjust the voltage applied by the deflection plate to vary trajectories of the charged droplets to direct the charged droplets away from the plurality of bores of the printhead and prevent the pressurized cleaning fluid from entering into the plurality of bores of the printhead.
The prior art taken alone or in combination fails to teach or fairly suggest the claimed apparatus.
US 2017/0216918, 2005/0206675, 2005/0206673, 6,575,556, 6,149,072, 2008/0100660, 2004/0017421, 2002/0036670 are cited to show the state of the art with respect to cleaning arrangements for the printheads and with respect to devices with drop generators, electrodes and deflection plates.
These documents and the documents cited and applied in the previous Office action are considered to be the closest prior art with respect to the claimed apparatuses.
However, the prior art taken alone or in combination fails to teach or reasonably suggest an apparatus comprising a printhead and a cleaning system as claimed. Specifically the prior art fails to teach or suggest a cleaning system with a plurality nozzles as claimed, with a pressurizing device as claimed .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711